DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-9, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EIS (DE102014202016 A1; as cited in IDS; translation) in view of NASLI-BAKIR et al. (US 2002/0015786 A1).
With respect to claim 1, EIS discloses a gluing method for gluing part elements of a laminate structure (…gluing motor vehicle components; paragraph 0002; …for bonding all motor vehicle parts; paragraph 0008), in which method: at least two glue components and a hardener to be used (…three-component adhesive system made of a resin, a fast and a slow hardener component; paragraph 0010) in the gluing of the part elements (…for bonding above all motor vehicle parts…three-component mixture is used…; paragraph 0008) are selected at the control unit of the glue manufacturing apparatus (…adhesive control is provided; paragraph 0009), the control unit of the glue manufacturing apparatus determines the mutual mixing ratio of the selected glue components at the starting moment of the glue manufacturing process (…an adhesive control is provided which received the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), providing the different glue components to the mixing unit is started after the determination of the mixing ratio, the glue components are supplied to the mixing unit with component specific metering elements in a mixture ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-the proportion of the slow curing agent in relation to the rapid curing agent during the application phase is reduced stepwise or continuously, in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extend, namely close to the open time; paragraph 0014; …for this purpose, the application station contains an adhesive control unit 12 which regulates the quantity metering of the adhesive components on the control valves, 5, 6, 7 during the application of adhesive …adhesive controller 12 determines the required mixture composition on the basis of stored control data…; paragraph 0015) , whereby the clamping time of the part elements of the laminate structure to be glued together is as long as the clamping time of the last administered glue layer having the shortest open time, upon the expiry of which all the glue layers have reached the target hardness (…after the application of adhesive, the component 11 is joined and, when the adhesive bond, following the open adhesive time in the so called docking phase, has solidified sufficiently strongly for the further component handing…; paragraph 0013).
the glue components are supplied to the mixing unit with component specific metering elements in a mixture ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), it is silent as to the gluing method comprising: pumping of the different glue components to the mixing unit with component specific pumps as claimed.
NASLI-BAKIR et al. disclose a method of applying a multi-component glue mixture to objects passing through an applicator station for application of the glue mixture in a manufacturing line.  The method comprises mixing glue components in a mixer to form the glue mixture.  A multi-component glue applicator machine 3 comprises storage tanks 4, 6 for glue component, day tanks 17, 18 for the glue components, and mixing apparatus (38, 40, 42) for mixing glue components from the day tanks 17, 18 to form a glue mixture thereof (abstract); wherein from the day tanks 16, 18, the glue and hardener is fed via metering pumps 30, 32 and flow meter 34, 36 to a mixer 38. The flow meters feed information of the flow to the control cabinet 28 and this feedback is used to control the metering pumps 30, 32.  The ratio of the glue to hardener can be controlled, as desired, by controlling the pumping rate of the pump 12, 14 (p.2; paragraph 0028; figure 1).

With respect to claim 2, EIS as modified by NASLI-BAKIR et al. disclose the gluing method characterized in that the selected glue components have open times of different lengths (…three components of resin, a rapid curing agent and a long-term curing agent is expediently used; paragraph 0008).
With respect to claim 5, EIS as modified by NASLI-BAKIR et al. disclose the gluing method characterized in that the mixing ratio of the glue paste component is continuously changed so that the proportion of the glue component having the shortest open time is increased with continuous control until the end of the glue manufacturing process of the elements to be glued together (…the proportion of the slow curing in relation to the rapid curing agent during the application phase is reduced stepwise or continuously in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extent, namely close to the end of the open time; EIS; paragraph 0014).
With respect to claim 6, EIS as modified by NASLI-BAKIR et al. disclose the gluing method characterized in that the mixing ratio of the glue paste components is changed stepwise when starting the manufacture of a new glue layer on the part element fastened last stepwise or continuously in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extent, namely close to the end of the open time; EIS; paragraph 0014).
With respect to claim 8, EIS discloses a manufacturing arrangement of a laminate structure comprised of part elements, which arrangement comprises a glue paste manufacturing apparatus, comprising: material containers for the glue paste components (a three-component storage bearing, consisting a resin container 1, a storage container 2 for a rapid curing agent and a storage container 3 for a long-term curing agent), a separate control valve 5, 6, 7 for each glue paste component, which are arranged to supply the components of the glue paste to be manufactured through the outlet pipes to the mixing unit (mixing chamber 4), a control unit 12 of the glue paste manufacturing apparatus, which control unit is arranged: to determine the mutual mixing ratio of the glue components at the starting moment of the glue manufacturing process, to start the supplying of the different glue components in connection with the starting of the mixing unit, to supply the glue components to the mixing unit with component-specific metering elements in mixing ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the the proportion of the slow curing agent in relation to the rapid curing agent during the application phase is reduced stepwise or continuously, in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extend, namely close to the open time; paragraph 0014; …for this purpose, the application station contains an adhesive control unit 12 which regulates the quantity metering of the adhesive components on the control valves, 5, 6, 7 during the application of adhesive …adhesive controller 12 determines the required mixture composition on the basis of stored control data…; paragraph 0015), whereby the clamping time of the part elements to be glued together of the laminate to be manufactured is as long as the clamping time of the last administered glue layer having the shortest open time, upon the expiry of which time all the glue layers having reached the target hardness (…after the application of adhesive, the component 11 is joined and, when the adhesive bond, following the open adhesive time in the so called docking phase, has solidified sufficiently strongly for the further component handing…; paragraph 0013).
the glue components are supplied to the mixing unit with component specific metering elements in a mixture ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), it is silent as to the glue paste manufacturing apparatus comprising: a separate pump for each glue paste component, which pumps are arranged to pump the components of the glue paste to be manufactured through the outlet pipes to the mixing unit as claimed.
NASLI-BAKIR et al. disclose a method of applying a multi-component glue mixture to objects passing through an applicator station for application of the glue mixture in a manufacturing line.  The method comprises mixing glue components in a mixer to form the glue mixture.  A multi-component glue applicator machine 3 comprises storage tanks 4, 6 for glue component, day tanks 17, 18 for the glue components, and mixing apparatus (38, 40, 42) for mixing glue components from the day tanks 17, 18 to form a glue mixture thereof (abstract); wherein from the day tanks 16, 18, the glue and hardener is fed via metering pumps 30, 32 and flow meter 34, 36 to a mixer 38. The flow meters feed information of the flow to the control cabinet 28 and this feedback is used to control the metering pumps 30, 32.  The ratio of the 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the plurality of metering elements that regulate the flow rate of the adhesive component to the mixing chamber of EIS with the metering pumps 30, 32 and flow meter 34, 36 feeding the multi-adhesive components to a mixer 38 as taught by NASLI-BAKIR et al. as a well-known alternative mechanism of feeding the adhesive components to the mixer. 
With respect to claim 9, EIS as modified by NASLI-BAKIR et al. disclose the manufacturing arrangement of a laminate structure comprised of part elements characterized in that the selected glue components have open times of different lengths (…three components of resin, a rapid curing agent and a long-term curing agent is expediently used; paragraph 0008).
With respect to claim 12, EIS as modified by NASLI-BAKIR et al. disclose the manufacturing arrangement of a laminate structure comprised of part elements characterized in that the mixing ratio of the glue paste components is arranged to be continuously changed, so that the proportion of the glue component having the shorter open time is increased with continuous control until the end of the glue manufacturing process (…the proportion of the slow curing in relation to the rapid curing agent during the application phase is reduced stepwise or continuously in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application 
With respect to claim 13, EIS as modified by NASLI-BAKIR et al. disclose the manufacturing arrangement of a laminate structure comprised of part elements characterized in that the mixing ratio of the glue paste components is arranged to be changed stepwise when starting the glue manufacture on the part element last glued to the laminate (…the proportion of the slow curing in relation to the rapid curing agent during the application phase is reduced stepwise or continuously in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extent, namely close to the end of the open time; EIS; paragraph 0014).
With respect to claim 15, EIS disclose a computer program product, which comprises computer program code means stored on a computer-readable storage medium, which code means, when the computer program product is run on a computer (an adhesive control unit 12 which regulates the quantity metering of the adhesive components on the control valves, 5, 6, 7 during the application of adhesive …adhesive controller 12 determines the required mixture composition on the basis of stored control data…; paragraph 0015)), are arranged to select the at least two glue components and the hardener of the glue to be used in the gluing of the laminate structure, to determine the mutual mixing ratio of the selected glue components at the starting moment of the glue manufacturing process (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided the proportion of the slow curing agent in relation to the rapid curing agent during the application phase is reduced stepwise or continuously, in the sense of a reduction in the open time in such a way that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximately the same extend, namely close to the open time; paragraph 0014; …for this purpose, the application station contains an adhesive control unit 12 which regulates the quantity metering of the adhesive components on the control valves, 5, 6, 7 during the application of adhesive …adhesive controller 12 determines the required mixture composition on the basis of stored control data…; paragraph 0015), whereby the clamping time of the part elements to be glued together of the laminate structure to be manufactured is as long as the clamping time of the last glue layer having the shorted open time, upon the expiry of which time all the glue layers have reached the target hardness 
Although the different glue components are provided to the mixing unit is started after the determination of the mixing ratio, the glue components are supplied to the mixing unit with component specific metering elements in a mixture ratio determined by the control unit (…multi-component adhesive comprising a mixing chamber and a plurality of metering elements that regulate the flow rate of an adhesive component in each case to the mixing chamber…an adhesive control is provided which receives the instantaneous application length of the adhesive on the input side and re-controls at least one of the metering elements with increasing application length.  The inventive dosing of the adhesive components during the application process is therefore regulated automatically…; paragraph 0009), it is silent as to the glue paste manufacturing apparatus comprising: a separate pump for each glue paste component, which pumps are arranged to pump the components of the glue paste to be manufactured through the outlet pipes to the mixing unit as claimed.
NASLI-BAKIR et al. disclose a method of applying a multi-component glue mixture to objects passing through an applicator station for application of the glue mixture in a manufacturing line.  The method comprises mixing glue components in a mixer to form the glue mixture.  A multi-component glue applicator machine 3 comprises storage tanks 4, 6 for glue component, day tanks 17, 18 for the glue components, and mixing apparatus (38, 40, 42) for mixing glue components from the day tanks 17, 18 to form a glue mixture thereof (abstract); wherein from the day tanks 16, 18, the glue and hardener is fed via metering pumps 30, 32 and 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the plurality of metering elements that regulate the flow rate of the adhesive component to the mixing chamber of EIS with the metering pumps 30, 32 and flow meter 34, 36 feeding the multi-adhesive components to a mixer 38 as taught by NASLI-BAKIR et al. as a well-known alternative mechanism of feeding the adhesive components to the mixer. 

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over EIS (DE102014202016 A1; as cited in IDS; translation) in view of NASLI-BAKIR et al. (US 2002/0015786 A1) as applied to claim 2 above, and further in view of SIBBETT (US 2005/0137292 A1).
With respect to claim 3, EIS as modified by NASLI-BAKIR et al. disclose the gluing method as discussed with respect to claims 2 and 9 above, respectively.  Although it EIS discloses that in the application pauses, a sample mixture of the adhesive mixture provided for the subsequent adhesive application is produced in the mixing chamber when the application nozzle 9 is closed and the reaction behavior thereof is determined and compared with the corresponding control set in the adhesive control 12 and the latter is corrected if necessary (…the reaction rate curves of the different mixture ratios are taken into consideration in the determination as claimed), it is silent as to the gluing method and/or manufacturing arrangement of a laminate structure comprised of part elements characterized in that in the manufacturing apparatus characterized in that in the determination of the mutual mixing ratio of the glue components at the starting moment of the process, the temperature of the production area used in the gluing is measured and that the reaction rate curves of the different mixture ratios in the measured temperature are taken into consideration in the determination.
It is known in adhesive composition (title; SIBBETT) art that a mixing ratio of the main adhesive component and the curing agent component may be changed depending on usage temperature and environment (p.2, paragraph 0024).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the determination of the mutual mixing ratio of the glue components of EIS as modified by NASLI-BAKIR et al. depends on usage temperature and environment (the temperature of the production area used in the gluing as claimed) as taught by SIBBETT as a well-known factor to determine the mixing ratio of the adhesive components used in adhesive art.
With respect to claims 4 and 10, EIS as modified by NASLI-BAKIR et al. and SIBBETT disclose the gluing method as discussed with respect to claims 3 and 10 above, respectively.   EIS as modified by NASLI-BAKIR et al. and SIBBETT disclose the gluing method characterized in that the method, the temperature rise of the production area is compensated by increasing the proportion of the glue component having the longest open time in the finished glue mixture 
The examiner notes here that EIS disclose of the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximate the same extend, namely close to the end of the open time (paragraph 0014).
Thus, since the mixing ratio of adhesive components of EIS as modified by NASLI-BAKIR et al. changes depending on the temperature  (as modified by SIBBETT), one of ordinary skilled in the art would have understood to increase the proportion of the slow curing agent when the temperature rises in order to prevent the early curing and to increase the proportion of the fast curing agent when the temperature drops in order to facilitate the curing (and/or prevent the delay curing).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the temperature dependent proportion of the mixing ratio of the adhesive components of EIS as modified by NASLI-BAKIR et al. and SIBBETT to be increased in the proportion of the slow curing agent when the temperature rises in order to prevent the early curing and to be increased the proportion of the fast curing agent when the temperature drops in order to facilitate the curing (and/or prevent the delay curing) so that the entire adhesive volume of the adhesive application has reacted at the end of the application phase to approximate the same extend, namely close to the end of the open time as taught by EIS (paragraph 0014).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EIS (DE102014202016 A1; as cited in IDS; translation) in view of NASLI-BAKIR et al. (US 2002/0015786 A1) as applied to claim 1 above, and further in view of GEORGESON et al. (US 2006/0130897 A1).  
With respect to claims 7 and 14, EIS as modified by NASLI-BAKIR et al. and SIBBETT disclose the gluing method as discussed with respect to claim 1 above.  
However, it is silent as to the gluing method characterized in that the glue paste components are either polyurethane- or epoxy-based components as claimed in claim 7 and is silent as to the manufacturing arrangement of a laminate structure comprised of part elements characterized in that the used glue pasted components are either polyurethane- or epoxy-based components as claimed in claim 14.
GEORGESON et al. disclose during the assembly of an aircraft, it is often desirable to use room temperature paste bonding (with, for example, an epoxy adhesive) of the primary aerospace structures rather than fasteners for assembly.  If the resin hardener mixture ratio (for the epoxy adhesive) is outside of the pre-selected band, the bond will perform in a non-optimal manner (p.2, paragraph 0019).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the three adhesive component mixture made of a resin, a fast and a slow hardener component for bonding all motor vehicle parts of EIS as modified by NASLI-BAKIR et al. and SIBBETT to be an epoxy adhesive (glue paste components being epoxy based components as claimed) as taught by GEORGESON et al. as a well-known type of adhesive used in joining of mobile vehicle parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BUCK et al. (US 2009/0008019 A1) discloses by varying the ratio of component K1 to component K2, it was possible to vary the adhesive’s open time. The metering ratio was set using a unit to the different metering ratios. The material pressures set for the scoop piston supply pumps was 30 bar for the first component K1 and 50 bar for the second component K2 (p.6, paragraph 0095).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
2/23/2022